Name: Council Implementing Decision (EU) 2019/568 of 8 April 2019 on the appointment of a member of the Single Resolution Board
 Type: Decision_IMPL
 Subject Matter: EU institutions and European civil service;  monetary economics
 Date Published: 2019-04-10

 10.4.2019 EN Official Journal of the European Union L 99/38 COUNCIL IMPLEMENTING DECISION (EU) 2019/568 of 8 April 2019 on the appointment of a member of the Single Resolution Board THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 806/2014 of the European Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure for the resolution of credit institutions and certain investment firms in the framework of a Single Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010 (1), and in particular Article 56(6) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 December 2018 the Commission, after hearing the Single Resolution Board (the Board) in its plenary session, adopted a shortlist of candidates for the position of a member of the Board and provided it to the European Parliament. (2) The Council was informed of the shortlist on the same date. (3) Pursuant to Article 56(5) of Regulation (EU) No 806/2014, the term of office of full-time members of the Board is five years. (4) On 30 January 2019, the Commission adopted a proposal for the appointment of Sebastiano LAVIOLA as a member of the Board and submitted it to the European Parliament for approval. (5) The European Parliament approved the proposal on 14 March 2019, HAS ADOPTED THIS DECISION: Article 1 Mr Sebastiano LAVIOLA is hereby appointed as a full-time member of the Single Resolution Board for a term of office of five years as from 1 May 2019. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 8 April 2019. For the Council The President F. MOGHERINI (1) OJ L 225, 30.7.2014, p. 1.